In an action by 10 railroads to declare a statute (Railroad Law, §§ 54-a, 54-b, 54-c) unconstitutional and to enjoin its enforcement, two of the defendants, the Attorney-General and the Public Service Commission of the State of New York, appeal from an order of the Supreme Court, Westchester County, dated April 5, 1962, which denied their motion for a change of venue from Westchester County to Albany County. Order affirmed, with $10 costs and disbursements. No opinion. Ughetta, Acting F. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.